Fearer, J. This case involves an accident, which occurred on or about the 19th day of April, 1958 at the intersection of Kedzie and Foster Avenues in the City of Chicago, County of Cook and State of Illinois. There is very little dispute as to the facts in this case, and this Court has waived the filing of abstract, briefs and arguments. No answer having been filed by respondent, the laws of the Court provide that a general traverse of the allegations of the complaint will be considered. There has been filed herein a bill of particulars, a paid repair hill for damages to claimant’s car in the amount of $268.68, and an accident report. ' The Commissioner heard this case on April 16, 1959, and his report was filed on April 20, 1959. In his report the Commissioner recommended an award, and we hereby adopt it as our opinion: “The above entitled cause was heard on April 16, 1959 in the City of Chicago. Claimant was represented by Fred C. Hyder, and respondent was represented by Lester Slott. This is a property damage claim. Tire total amount of the claim is $268.68. Of this amount, claimant is entitled to $50.00, and the United States Fidelity and Guarantee Company is entitled to the sum of $218.68, if the claim is allowed by this Court. It appears that on April 19, 1958 claimant was driving her 1957 Plymouth 2-door sedan in a northerly direction on Kedzie Avenue at its intersection with Foster Avenue in the City of Chicago. Robert L. Anderson, a member of the 131st Infantry, Illinois National Guard, was driving a Jeep in a westerly direction on Forest Avenue at the head of a convoy. There are stop lights at all four comers of the intersection. It appears that claimant proceeded across the intersection in a northerly direction. There was a car in back and in front of her vehicle. She was; proceeding with the green light. It appears that Anderson proceeded intp the intersection, and drove his vehicle directly into the side of the automobile of claimant. It appears that he had blown his horn before the accident. There were no Military Police present at the intersection. Claimant introduced a paid repair bill marked claimant's exhibit No. 1. Respondent did not introduce any evidence. It is obvious from the facts that respondent, through its agent, Robert L. Anderson, was guilty of negligence, and claimant was free of contributory negligence. It it, therefore, recommended by this Commissioner that claimant be awarded the sum of $268.68.” It appears from the record that claimant, Arlene M. Glaser, had a collision policy with the United States Fidelity and Guarantee Company, being a $50.00 deductible policy, and that she signed a subrogation receipt in the amount of $218.68, being the amount she received from the United States Fidelity and Guarantee Company. It is, therefore, ordered that an award be made to Arlene M. Glaser in the amount of $50.00. It is, therefore, ordered that an award be made to the United States Fidelity and Guarantee Company in the amount of $218.68.